Cullen, J.
(dissenting):
In Chamberlain v. Chamberlain (43 N. Y., 425) a legacy to a foreign religious and charitable society was upheld, though the will was ■ executed less than two months before the testator’s death. The point that the bequest was void because of the time of the execution of the will, as prescribed by the act of 1848, was not discussed either by counsel or court. But the eminence of the counsel engaged and their failure to present the point is evidence that they did not regard the point as tenable. In Lefevre v. Lefevre (59 N. Y., 434) the corporation to which a ..bequest was. adjudged invalid was by express enactment subjected as to the receipt of devises and gifts to the restrictions of the general act of 1848. The only point there decided was that the act of 1860 as to wills did not repeal the restrictions in the act of 1848. In Kerr v. Dougherty (79 N. Y., 327) it was held, as to certain domestic charitable corporations, .that provisions in their charters that they might take and hold by gift, grant, devise or otherwise, subject to all provisions of law relating to last wills and testaments, subjected such corporations to the restrictions of the act of 1848, and it was *230further held that legacies to certain foreign corporations were void on account of statutory regulations, as to such corporations, of the State which chartered them. It is on the last case that the contention of the plaintiff is principally based. To maintain it, it must be established that the provision in the act of 1848 is in effect a general law acting upon the power of testators to give bequests or make wills in favor of charitable societies, and not simply limitations upon the powers of such societies to take bequests. I think the prevailing opinion in Kerr v. Dougherty does not support the claim. The main argument of that opinion is to show that by the terms of their charters the domestic societies were made subject to the provisions of the act of 1848. If the plaintiff’s interpretation of the law is correct this was wholly unnecessary. It being shown that they were charitable institutions, of course the general law would apply and it would be incumbent upon the societies to show that they were exempted from it. In the dissenting opinion of Judge Earl it said that there was no claim made that the twp months’ limitation of the act of 1848 applied to the Pennslyvania corporation. As a matter of fact in that case, by the judgment* of the Special Term (which was acquiesced in by all parties), the legacy of $5,000 and five twenty-sixths of the residue to the Presbyterian Board of Foreign Missions was ad judged valid. Yet this legatee was a religious and charitable society incorporated by this State by special act and with no exemption in terms from the operation of the act of 1848. Upon the theory here contended for I cannot see why such legacy was not void. I admit that in none of the cases cited (except the Special Term decision referred to) 'was the question here under review actually decided. But the general tenor of the authorities to my mind tends not to support but to oppose the construction of the act of 1848 contended for. Certainly as a mere question of language or terms, the provision of that act is a limitation upon the power of certain corporations to take, and not a general limitation upon the power of testators to give. Unless authority compels us, which I do not think the case, we are not justified in extending the effect of that provision beyond the natural import of the language used. The judgment below that the bequests to the defendant corporations was not void because the will was executed within two months prior to the testator’s death was therefore correct.
*231The act of 1860 eoneededly applied to those legacies, and so the trial court held. They were void as to the excess beyond one-half of the testators estate. I think the court erred in computing the value of such legacies. They were all gitts in remainder after the expiration of life estates. It was held that in determining their amount, the value of the antecedent life estates should not be considered. This was erroneous. The estate is to be valued as of the time of the testator’s death. (Harris v. American Bible Society, 2 Abb. Ct. of App., 316.) A legacy of $20,000 payable after the death of a person or after ten years is a very different thing in value from $20,000 outright. In Chamberlain v. Chamberlain (supra) it was held that, for the purpose of estimating the value of an estate under this act, the value of tne wife’s dower was to be deducted, upon the ground that such dower or life estate was no part of the testator’s estate.
If the testator gives a remainder after a life estate, I cannot see why the same principle does not apply, and why the value of the gift should not be determined in the same manner as the testator’s estate, to wit, by deducting the value of the life estate. If instead of these life estates and remainders being created by the testator’s will, the testator himself, at his death, had been entitled to a fund of $20,000 after the decease of his father, it would have been undoubted in valuing his estate that this remainder would have been taken not at $20,000, but at such sum less the value of the life interest.
Had he given such remainder to a legatee would its value have been any greater in the hands of the legatee than as part of the estate of the deceased ?
Now it is palpable that the value of this gift is just the same, whether the division into life estate and remainder was made by the will of the testator or anterior thereto.
The thing itself is not changed by the consideration of how it was created.
The legacy to the Orient church I think did not abate.
The judgment appealed from should be modified in conformity with this opinion.
. Judgment reversed and new trial granted, costs to abide event, and .order to be settled by Justice Barnard.